Exhibit 10.18

 

MANAGEMENT INCENTIVE PLAN

OF

OGLEBAY NORTON COMPANY

 

ARTICLE 1

 

PURPOSE AND DEFINITIONS

 

1.1 Purpose. The purpose of this Management Incentive Plan is to retain key
employees of Oglebay Norton Company and its subsidiaries by providing them with
incentives for continued service.

 

1.2 Definitions. The following words and phrases as used herein shall have the
following meanings, unless a different meaning is required by the context:

 

“Annual Base Salary” shall mean the Participant’s gross annual base salary at
the higher of the rate in effect immediately before payment is to be made under
the terms of this Plan or the rate in effect on the Effective Date.

 

“Board” shall mean the Board of Directors of the Company as constituted at any
time.

 

“Cause” shall mean, with respect to a Participant, the following: (i) if the
Participant has an employment agreement in effect with an Employer which
contains a definition of cause, then the definition of the term “Cause” for
purposes of the Plan shall be as defined in such employment agreement, or (ii)
if the Participant does not have an employment agreement in effect with an
Employer which contains a definition of cause, then “Cause” for purposes of this
Plan shall mean (A) the Participant’s failure to properly perform the
Participant’s duties for the Employer (except due to physical or mental
impairment); (B) the Participant’s material violation of Employer policies as
communicated to the Participant; (C) the Participant’s conviction of, or plea of
nolo contendere to a felony under the laws of the United States or any state or
political subdivision thereof; or (D) the commission of any other act by the
Participant which brings an Employer into substantial public disgrace or
disrepute. Notwithstanding the foregoing, “Cause” shall not be deemed to exist
under clause (ii)(A), (ii)(B) or (ii)(D) unless the Committee provides the
Participant with specific written notice of the facts relating to such event and
the Participant does not cure such conduct within ten (10) business days after
the receipt of such notice.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall have the meaning specified in Section 5.1.

 

“Company” shall mean Oglebay Norton Company.

 

Page 1



--------------------------------------------------------------------------------

“Disabled” shall have the same meaning as under the Company’s long-term
disability plan, as in effect from time to time.

 

“Discretionary Bonus Pool” shall have he meaning set forth in Section 2.3.

 

“Effective Date” shall mean the effective date of the joint plan of
reorganization of the Company and the other debtors named therein, including all
amendments and modifications thereto (the “Plan of Reorganization”), as
confirmed by the United States Bankruptcy Court for the District of Delaware, in
the matter of In re ONCO Investment Company, a Delaware corporation, et al.,
Case No. 04-10558 (JBR).

 

“Employer” shall mean the Company and/or the Subsidiaries, as applicable.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Participant” shall mean any employee of an Employer who is entitled to
participate in the Plan in accordance with Section 2.1, Section 2.3 or Section
3.1.

 

“Plan” shall mean this Oglebay Norton Company Management Incentive Plan.

 

“Retention Bonus” shall mean the amount payable as determined pursuant to
Section 2.1.

 

“Subsidiary” shall mean any corporation or limited liability company, 50% or
more of whose stock or membership interests having general voting power is owned
by the Company, or by another Subsidiary as herein defined, of the Company or
any limited partnership of which the Company or another Subsidiary is the sole
general partner.

 

“Supplemental Severance Pay” shall mean the amount payable as determined
pursuant to Section 3.1.

 

ARTICLE 2

 

RETENTION BONUS; DISCRETIONARY BONUS POOL

 

2.1 Retention Bonus. Each Participant listed on Schedule A hereto shall be
eligible to receive a retention bonus in an amount equal to the Participant’s
Annual Base Salary multiplied by the retention bonus percentage set forth
opposite such Participant’s name (the “Retention Bonus”); provided, however,
that with respect to each Participant who holds one of the titles listed on
Schedule B hereto, the amount of such Participant’s Retention Bonus shall be
reduced by 5% for each completed calendar month by which the Effective Date is
delayed beyond January 15, 2005.

 

2.2 Payment of Retention Bonus.

 

  (a)

The Employer that employs the Participant at the time of payment shall pay the
Retention Bonus in installments to each Participant as follows: (i) one-half of
the Retention Bonus on the Effective Date and (ii) one-half of

 

Page 2



--------------------------------------------------------------------------------

 

the Retention Bonus on the 90th day following the Effective Date; provided that
the Participant must be actively employed with the Employers and in good
standing with respect to all employment policies of the Employers on the date
the applicable payment becomes due. Except as described in Subsection (b) below,
in the event that the Participant terminates employment with the Employers or
the Employers terminate the Participant’s employment for Cause prior to the date
on which the applicable payment is due, then such payment shall be forfeited and
the Participant shall not be eligible to receive such payment.

 

  (b) Notwithstanding the foregoing, in the event that an Employer terminates
the employment of a Participant without Cause or a Participant dies or becomes
Disabled before receiving his entire Retention Bonus, such Participant (or his
estate in the event of his death) shall continue to be entitled to receive any
unpaid installments of the Retention Bonus from the former Employer on the same
date and in the same manner as if such Participant had remained actively
employed with the Employers.

 

2.3 Discretionary Bonus Pool. A discretionary bonus pool of $250,000 (the
“Discretionary Bonus Pool”) may be allocated after the Effective Date to one or
more salaried, non-union employees of the Employers who are not listed on
Schedule A, who were employed on February 23, 2004 and who are designated by the
Committee, upon recommendations from the management team of the Company, as
Participants for the purpose of participation in the Discretionary Bonus Pool.
The bonus due to each such Participant designated pursuant to this Section 2.3
and the terms and conditions thereof shall be determined by the Committee; upon
recommendations from the management team of the Company, provided, however, that
not more than $10,000 shall be allocated to any one such Participant. In the
event a Participant forfeits any portion of the benefit payable pursuant to this
Section 2.3, the amount of such benefit shall be restored to the Discretionary
Bonus Pool and shall again be available for allocation pursuant to this Section
2.3.

 

2.4 Time and Method of Payment. Amounts payable pursuant to this Article 2 shall
be paid in a lump sum as soon as practicable, but no later than five business
days, after the applicable payment becomes due.

 

ARTICLE 3

 

SUPPLEMENTAL SEVERANCE PAY

 

3.1

Supplemental Severance Pay. Each Participant listed on Schedule A hereto shall
be eligible to receive Supplemental Severance Pay in an amount equal to the
Participant’s Annual Base Salary multiplied by the severance pay percentage set
forth opposite such Participant’s name, in the event that the Participant’s
employment is terminated by the Employers without Cause within 12 months
following the Effective Date; provided, however, that the amount of a
Participant’s Supplemental Severance Pay shall be reduced by 1/12th of the
Participant’s Annual Base Salary multiplied by the severance pay

 

Page 3



--------------------------------------------------------------------------------

 

percentage set forth opposite such Participant’s name on Schedule A hereto and
multiplied by each completed calendar month of employment with the Employers
after the Effective Date (but not exceeding six months).

 

3.2 Payment of Supplemental Severance Pay. As a condition to receiving any
Supplemental Severance Pay pursuant to Section 3.1, the Participant shall be
required to enter into a release of claims agreement in a form satisfactory to
the Company. The Supplemental Severance Pay shall be paid in a lump sum on or as
soon as practicable after the date on which the release executed by the
Participant becomes irrevocable.

 

ARTICLE 4

 

CLAIMS

 

4.1 Claims Procedure. The Committee shall determine the rights of any employee
or former employee of the Company or a Subsidiary to benefits hereunder. Any
employee or former employee of the Company or a Subsidiary who believes that he
is entitled to receive a benefit under the Plan, other than that initially
determined by the Committee, may file a claim in writing with the Committee.
Unless such claim is allowed in full, the Committee shall (within 90 days after
such claim was filed, plus an additional 90 days if the Committee determines
that special circumstances require an extension of time for processing the claim
and if written notice of the additional 90-day extension of time indicating the
specific circumstances requiring the extension and the date by which a decision
shall be rendered is given to the claimant within the first 90-day period) cause
written notice to be mailed to the claimant of the total or partial denial of
such claim.

 

Such notice shall be written in a manner calculated to be understood by the
claimant and shall: (i) state the specific reason(s) for the adverse benefit
determination; (ii) make reference(s) to the specific provisions of the Plan on
which the determination was based; (iii) contain a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) contain a
description of the claim review procedures, and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

 

Within 60 days after the claimant’s receipt of a notice of the denial of his
claim, the claimant or his duly authorized representative may appeal such denial
by filing with the Committee a written request for a review of his claim. If
such an appeal is so filed within 60 days, the Committee, or a person designated
by the Committee, shall conduct a full and fair review of such claim. During
such full and fair review, the claimant shall be provided with the opportunity
to submit written comments, documents, records, and other information relating
to the claim for benefits, and reasonable access to and copies of, upon request
and free of charge, all documents, records, and other information relevant to
the claimant’s claim for benefits. In addition, such full and fair review shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

 

Page 4



--------------------------------------------------------------------------------

The decision of the Committee or its designee shall be made in a writing
delivered to the claimant who filed such an appeal, within a reasonable time,
but in no event later than 60 days after receipt of the request for review
unless special circumstances require an extension of time for processing. If the
Committee or its designee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant who
filed the appeal setting forth the special circumstances requiring an extension
of time and the date by which the Committee or its designee expects to render a
decision on review, and shall be furnished prior to the termination of the
initial 60-day period. In no event shall such extension exceed a period of 60
days from the end of the initial 60-day period.

 

If required by ERISA, the decision on review shall be made by a person
designated by the Committee but who is not a member of the Committee and who
shall not afford deference to the initial adverse determination.

 

In the case of a denial of the claim on review, the notice of the determination
shall: (i) be written in a manner calculated to be understood by the claimant;
(ii) state the specific reason(s) for the decision; (iii) make reference(s) to
the specific provision(s) of the Plan on which the determination was based; (iv)
contain a statement that the claimant is entitled to receive, upon request, and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and (v) contain
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to bring an action under Section 502(a) of ERISA. To the
extent permitted by applicable law, the determination on review shall be final
and binding on all interested persons.

 

4.2 Agent for Service of Legal Process. Service of legal process upon the Plan
shall be made upon any member of the Committee. If service by mail is permitted,
the address to be used for the Committee is care of the Company, at the address
set forth in Section 5.2.

 

ARTICLE 5

 

ADMINISTRATION

 

5.1 Committee. The Plan shall be administered by the Board, or by a Committee of
the Board designated to administer the Plan. During any period of time in which
the Plan is administered by the Board, all references in the Plan to the
Committee shall be deemed to refer to the Board.

 

5.2 Plan Sponsor and Plan Administrator. The Company is the sponsor of the Plan
and shall administer the Plan through the Committee. The address of the Company
is: North Point Tower, 1001 Lakeside Avenue, Cleveland, Ohio 44114.

 

5.3 Powers. The Committee shall have the power to do all things necessary or
convenient to effect the intent and purposes of the Plan, whether or not such
powers are specifically set forth herein, and, by way of amplification and not
limitation of the foregoing, the Committee shall have authority, in its
reasonable judgment, to:

 

  (a) provide rules for the management, operation and administration of the
Plan, and, from time to time, amend or supplement such rules;

 

Page 5



--------------------------------------------------------------------------------

  (b) construe the Plan in good faith to the fullest extent permitted by law;

 

  (c) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
reasonable discretion to carry the same into effect; and

 

  (d) make reasonable determinations as to a Participant’s eligibility for
benefits under the Plan, including determinations as to the existence of Cause.

 

5.4 Binding Authority. The decisions of the Committee shall be final and
conclusive for all purposes of the Plan.

 

5.5 Information. Each Employer shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Plan. Such information shall be
conclusive for all purposes of the Plan, and the Committee shall be entitled to
rely thereon without any investigation thereof.

 

ARTICLE 6

 

GENERAL PROVISIONS

 

6.1 Unfunded Benefits/Liability for Payment. All benefits payable under the Plan
shall be paid out of the general assets of the Employer that employed the
Participant at the time such benefit became payable (or, if applicable, the
Employer that employed the Participant at the time of his termination without
Cause or his death or disability). No Employer shall be liable for the benefit
obligations of any other Employer hereunder. Any person who may have or claim
any interest in or right to any compensation, payment or benefit payable
hereunder, shall have solely the status of a general unsecured creditor of the
Employer (or former Employer, if applicable) of the Participant and the Plan
constitutes a mere promise by each such Employer to make benefit payments in the
future. Nothing herein contained shall be construed to give to or vest in any
person now or at any time in the future, any right, title, interest or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract or other property of any kind whatsoever owned by any Employer or in
which any Employer may have any right, title or interest now or at any time in
the future. It is the intention of the Employers and the Participants that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA.

 

Page 6



--------------------------------------------------------------------------------

6.2 Withholding. Payments under the Plan are subject to such federal, state and
local income tax withholding and all other federal, state and local taxes
(including but not limited to Social Security) as are applicable. The applicable
Employer shall withhold from any payments it makes under the Plan, all
applicable federal, state and local withholding taxes.

 

6.3 Payment Restriction. Notwithstanding any provision of the Plan to the
contrary, the payment of all or any portion of the amounts payable hereunder
will be deferred to the extent that any amount payable, when added to any other
compensation received or to be received by the Participant in the same calendar
year, would not be deductible by an Employer by reason of Section 162(m) of the
Code. The amount to be deferred will equal the amount that otherwise would not
be deductible by the Employer by reason of Section 162(m) of the Code, but in no
event greater than the total amount otherwise payable hereunder. The deferred
amount shall become payable on December 31 of the first succeeding calendar year
in which such amount, when added to all other compensation received or to be
received by the Participant in such calendar year, would not be non-deductible
by the Employer by reason of Section 162(m) of the Code. The Committee, in its
sole and absolute discretion, shall have the authority to waive this payment
restriction (in whole or in part) upon the written request of the Participant.

 

6.4 Cumulative Benefits. The benefits provided to any Participant under this
Plan are cumulative of, and are in addition to, all of the other benefits
provided to such Participant under any other benefit plan maintained, sponsored
or provided by an Employer, or any agreement between such Participant and an
Employer.

 

6.5 Amendment or Termination. The Plan may not be amended in any way to reduce
the benefits payable hereunder to a Participant or otherwise impair his ability
to receive any amount due hereunder, without the prior written consent of the
Participant. Notwithstanding the foregoing, the Plan shall terminate when all
obligations to Participants have been satisfied in full.

 

6.6 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.

 

6.7 No Employment Rights. Neither the establishment of the Plan, any provisions
of the Plan, nor any action of the Committee shall be held or construed to
confer upon any employee the right to a continuation of employment by the
Company or any Subsidiary.

 

6.8 Transferability of Rights. A Participant’s rights to any benefit under the
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant. Any attempt to transfer or assign a benefit, or any rights granted
hereunder, by a Participant shall, in the sole discretion of the Committee
(after consideration of such facts as it deems pertinent), be grounds for
terminating any rights of the Participant to any portion of the benefits not yet
received by the Participant.

 

Page 7



--------------------------------------------------------------------------------

6.9 Governing Law. The Plan shall be construed, administered, and enforced
according to the laws of the State of Ohio, except to the extent that such laws
are preempted by the federal laws of the United States of America. In
furtherance of, but without limiting the foregoing, benefits hereunder shall
comply with, and be administered in compliance with, the requirements of Section
409A of the Code, as enacted by the American Jobs Creation Act of 2004, to the
extent applicable. The venue for all actions or proceedings brought by the
Company or any Participant arising out of or relating to the Plan shall be in
the state or federal courts, as the case may be, located in Cleveland, Ohio. The
Company and the Participants hereby irrevocably waive any objection which they
now or hereafter may have to the laying of venue of any action or proceeding
arising out of or relating to the Plan brought in any such courts and any
objection on the ground that any such action or proceeding in any such courts
has been brought in an inconvenient forum.

 

6.10 Gender Neutrality. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

6.11 Effective Date. The Plan shall be effective as of the Effective Date.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer as of the Effective Date.

 

OGLEBAY NORTON COMPANY By:  

/s/ Michael D. Lundin

--------------------------------------------------------------------------------

Name:   Michael D. Lundin Title:   President and Chief Executive Officer

 

 

Page 8



--------------------------------------------------------------------------------

Schedule A

 

Participant Name

--------------------------------------------------------------------------------

   Retention Bonus Percentage


--------------------------------------------------------------------------------

    Severance Pay Percentage


--------------------------------------------------------------------------------

 

Julie Boland

   75 %   100 %

Sylvie Bon

   75 %   100 %

Michael Lundin

   75 %   100 %

Michael Minkel

   75 %   100 %

Rochelle Walk

   75 %   100 %

Ian Chapman

   45 %   100 %

Joseph Ferrell

   45 %   100 %

Dale Miller

   45 %   100 %

Michael Siragusa

   45 %   100 %

Michael Skinner

   45 %   100 %

William Vest

   45 %   100 %

Timothy Adkins

   45 %   100 %

Hunter Allen

   45 %   100 %

Steve Bell

   45 %   100 %

Chris Cummins

   45 %   100 %

Ron Jordan

   45 %   100 %

Bruce McBrian

   45 %   100 %

Mike Miclette

   45 %   100 %

Carl Naso

   45 %   100 %

Trina Rauscher-Cooper

   45 %   100 %

Kent Rhude

   45 %   100 %

Dan Rose

   45 %   100 %

Charles Walker

   45 %   100 %

Tom Giordani

   20 %   50 %

 

Page 9



--------------------------------------------------------------------------------

Schedule A

 

Participant Name

--------------------------------------------------------------------------------

   Retention Bonus Percentage


--------------------------------------------------------------------------------

    Severance Pay Percentage


--------------------------------------------------------------------------------

 

Jeff Himes

   20 %   50 %

Lisa Holmberg

   20 %   50 %

William Horvath

   20 %   50 %

Kent Justice

   20 %   50 %

Vic Kastner

   20 %   50 %

William Krats

   20 %   50 %

Lynn Lawson

   20 %   50 %

Fred Licon

   20 %   50 %

Michelle Raymond

   20 %   50 %

Chuck Richards

   20 %   50 %

Spencer Stinson

   20 %   50 %

Mike Tonelis

   20 %   50 %

William Woofter

   20 %   50 %

Gary Bly

   20 %   50 %

George Dutcher

   20 %   50 %

Mark Georgiana

   20 %   50 %

Scott Kremm

   20 %   50 %

Darrel Law

   20 %   50 %

John Nordin

   20 %   50 %

Ken Przybyla

   20 %   50 %

 

Page 10



--------------------------------------------------------------------------------

Schedule B

 

Participants Subject to 5% Per Month Reduction of Retention Bonus

 

1. Vice President , CFO & Treasurer

 

2. Vice President Administration & CIO

 

3. President & CEO

 

4. Vice President Marketing & Business Development

 

5. Vice President, General Counsel & Secretary